Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 1 of 19 Page ID #2662




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE, MARILYN                            )
 MELENDEZ, LYDIA HELÉNA VISION,                    )
 SORA KUYKENDALL, and SASHA REED,                  )
 individually and on behalf of a class of          )
 similarly situated individuals,                   )
                                                   )
                                                       Case No. 3:18-cv-00156-NJR
                  Plaintiffs,                      )
                                                   )
           v.                                      )
                                                   )
 ROB JEFFREYS, MELVIN HINTON,                      )
 and STEVE MEEKS,                                  )
                                                   )
                  Defendants.                      )

                         PLAINTIFFS’ RENEWED REQUEST FOR
                       APPOINTMENT OF INDEPENDENT MONITOR

          More than nine months ago, this Court ordered Defendants to immediately cease certain

policies and practices that denied Plaintiffs medically necessary care and treatment for gender

dysphoria, and also to institute new policies and practices to remedy that denial. The Defendants

subsequently assured the Court they had already ceased certain practices and were working hard

to achieve the Court’s other ordered relief. See Dkt. 202, Compliance Report; Dkt. 210,

Compliance Report Reply. As a result, this Court denied Plaintiffs’ request for an independent

expert to ensure Defendants followed through on their promises to the Court. Dkt. 215,

Compliance Report Order. Recent discovery shows that it is now time for the Court to revisit that

ruling.

          Discovery, including deposition testimony from named defendants, has made clear that the

Illinois Department of Corrections (IDOC) is in violation of the Court’s Preliminary Injunction

Order. First, this Court ordered “Defendants to immediately . . . cease the policy and practice of

allowing the Transgender Committee to make the medical decisions regarding gender dysphoria.”
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 2 of 19 Page ID #2663




Dkt. 212, Am. Prelim. Inj. Order at 1, ¶ 1. Nonetheless, the Transgender Care Review Committee

(the Committee) still makes medical decisions relating to hormone therapy and surgery, and IDOC

continues to restrict access to medically necessary items for social transition. Second, Defendants

were ordered to “immediately . . . cease the policy and practice of depriving gender dysphoric

prisoners of medically necessary social transition, including by mechanically assigning housing

based on genitalia and/or physical size or appearance.” Id. at 1, ¶ 3. Despite this, IDOC has not

transferred any transgender prisoners to facilities that match their gender identity and continues to

operate under the exact same policy for cross-gender searches as it did prior to the Preliminary

Injunction. Finally, IDOC has failed to implement any new policies related to transgender

prisoners since the Preliminary Injunction was entered.

       Accordingly, Plaintiffs hereby renew their request for the Court to appoint an independent

expert to monitor Defendants’ compliance with the Preliminary Injunction. Plaintiffs’ wellbeing—

if not their lives—depend on compliance. There is no question the Court has the authority to

appoint an independent monitor to ensure IDOC develops a strict plan and schedule for complying

with all aspects of the Court’s order and to evaluate and report to the Court on whether IDOC is

abiding by that plan and schedule. The recent testimony of IDOC’s witnesses makes it abundantly

clear that, left to their own devices, Defendants are either unable or unwilling to provide treatment

sufficient to meet their obligations under the Eighth Amendment.

                                  FACTUAL BACKGROUND

       Plaintiffs filed this action for declaratory and injunctive relief on January 31, 2018 to force

IDOC to provide constitutionally adequate medical treatment for prisoners seeking evaluation and

treatment for gender dysphoria. Dkt. 1, Complaint. On December 19, 2019—following a two-day

hearing during which the Court was presented with testimony from three of the named Plaintiffs


                                                 2
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 3 of 19 Page ID #2664




and declarations from two of the named Plaintiffs, two of Plaintiffs’ expert witnesses, and the

leading members of IDOC’s Committee—this Court entered a Preliminary Injunction prohibiting

Defendants from continuing certain policies and practices imposing irreparable harm on Plaintiffs.

Dkt. 186, Prelim. Inj. Opinion (the “Opinion”); Dkt. 187, Prelim. Inj. Order.

        By order of this Court, Defendants filed a Report on Compliance (the “Report”) on January

22, 2020, and then moved for reconsideration of the Court’s Preliminary Injunction Order one

week later. Compliance Report; Dkt. 203, Mot. Reconsider. In response, Plaintiffs flagged

numerous problems with Defendants’ conduct and urged the Court to appoint an expert to oversee

Defendants’ compliance with the Preliminary Injunction through trial. Dkt. 207, Compliance

Report Resp., at 12–13. Defendants assured the Court that no court-appointed expert was

necessary. Compliance Report Reply at 5–8. On March 4, 2020, however, the Court partially

granted Defendants’ Motion for Reconsideration, vacated the Order, and entered an Amended

Preliminary Injunction Order. Dkt. 211, Am. Prelim. Inj. Opinion; Dkt. 212, Am. Prelim. Inj. Order

(the “Order”).

        On March 20, 2020, the Court denied Plaintiffs’ request for a court-appointed expert under

Federal Rule of Evidence 706 based on Defendants’ assurances of compliance with the Preliminary

Injunction. Compliance Report Order. The order states that, although a Court-appointed expert

was not warranted “at this time” because the Defendants were taking steps to comply with certain

aspects of the Preliminary Injunction, the Court was nevertheless “not entirely convinced” that

Defendants were complying with all of the Preliminary Injunction’s directives. Id. at 2–3. The

order specifically invited the parties to file “a proper motion” “regarding compliance with the

preliminary injunction order” and left open the possibility of appointing a special master under

FED. R. CIV. P. 53 at a later date. Id. at 4.



                                                3
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 4 of 19 Page ID #2665




       Discovery in the case was stayed on October 17, 2019 pending a decision on class

certification. Dkt 174, 10/17/2019 Minute Entry. The Court granted Plaintiffs’ motion for class

certification on March 4, 2020, at which point discovery resumed. Dkt. 214, Class Cert. Order.

Plaintiffs were eventually forced to file a motion to compel document production from Defendants

after repeated delays and insufficiencies. Dkt. 222, Mot. Compel. Nonetheless, Plaintiffs pushed

forward with depositions of Defendants and other IDOC witnesses to move the case forward

towards trial, currently scheduled for March 2021. To date, Plaintiffs have deposed 15 witnesses,

and several additional depositions are scheduled to take place in the coming weeks. The witnesses

deposed thus far have all either directly or indirectly admitted that IDOC has never complied with

the Court’s Preliminary Injunction and continues to violate Plaintiffs’ Eighth Amendment Rights.

                                         ARGUMENT

I.     IDOC IS NOT CAPABLE OF OR WILLING TO PROVIDE NECESSARY
       MEDICAL CARE

       The Court’s Order is clear, yet Defendants continue to violate it in significant ways.

Whatever scant efforts Defendants have made fall well short of substantial compliance. Worse,

Defendants’ actions and inactions contradict their own statements made to the Court in their

Report. Simply put, Defendants’ refusal to comply jeopardizes the lives and wellbeing of Plaintiffs

and those of other class members.




                                                4
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 5 of 19 Page ID #2666




       A.      The Committee continues to make medical decisions regarding gender dysphoria.

       The Court ordered Defendants to immediately cease the policy and practice of allowing the

Committee to make medical decisions or recommendations regarding the treatment of transgender

prisoners. Dkt. 212, Order at 1, ¶ 1. The Court found that Plaintiffs “put forth evidence that the

Transgender Committee is unqualified to make medical decisions for transgender inmates.” Dkt.

186, Opinion at 34.

       In their Report, Defendants assured the Court that “[t]he Department has ceased the policy

and practice of allowing the [Committee] to make medical recommendations” and “[t]he

[Committee] will only be consulted for placement, security, and gender-related accommodation

issues.” Compliance Report at 2, ¶ 4. While the Court found that this consulting role did not violate

its Order, the Court “emphasize[d] that Defendants were ordered to immediately cease the practice

of allowing the [Committee] to make medical decisions and recommendations regarding gender

dysphoria.” Compliance Report Order at 3.

       Nine months later, Defendants continue to allow unqualified, non-physician Committee

members to make medical decisions and recommendations regarding the treatment for gender

dysphoria. On June 25, 2020, Dr. Hinton, IDOC’s Chief of Mental Health and Addiction, and a

member of IDOC’s Committee, testified that the Committee: (1) decides whether a transgender

prisoner should begin hormone therapy (Ex. A, 6/25/2020 Hinton Dep. Tr. at 62:8–14, 70:6–71:2,

84:12–17); (2) makes a recommendation on whether a transgender prisoner should undergo gender

confirmation surgery (id. at 55:17–56:1); and (3) decides whether a transgender prisoner is allowed

access to gender-affirming products (id. at 134:21–135:1). IDOC’s blatant refusal to comply with

the Court’s Order has resulted in serious harm to Plaintiffs.




                                                 5
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 6 of 19 Page ID #2667




        B.      IDOC continues to deprive transgender prisoners of medically necessary social
                transition in violation of the Court’s Order.

        After hearing evidence that IDOC denied social transition treatments by, among other

things, denying prisoners access to female commissary items and conducting invasive cross-

gender strip searches, Opinion at 34, the Court ordered Defendants to “immediately . . . cease the

policy and practice of depriving gender dysphoric prisoners of medically necessary social

transition” and to “develop a policy to allow transgender inmates medically necessary social

transition,” Order at 1 ¶ 3, 2, ¶ 3. Instead, according to the Court, a new policy must account for

individualized placement determinations, avoidance of cross-gender strip searches, and access to

gender-affirming clothing and grooming items. Id. Seven months ago, Defendants assured the

Court that the Committee “will recommend housing by gender identity when appropriate,”

Compliance Report at 3-4, ¶ 8, and that IDOC was reviewing and drafting policies in compliance

with this portion of the Order, id. at 5, ¶ 11.

        Despite Defendants’ assurances, Dr. Hinton testified that the Committee continues to deny

requested social transition treatment, including electrolysis, gender-affirming social transition

items, and gender confirming surgery. (See, e.g., 6/25/2020 Hinton Dep. Tr. at 62:8–14, 55:17–

56:1, 126:6–20.) Perversely, the Committee relies on the development of a new policy as an excuse

to delay access to gender-affirming clothing for class members: “Request for undergarments will

be postponed until [the] new policy [is] in effect.” (Ex. B, 6/25/2020 Hinton Dep. Ex. 4 at 4.) But

a “new policy” is nowhere to be seen. In fact, despite hiring The Moss Group in March 2020 to

help it develop new policies related to transgender prisoners and receiving the “framework” for

policies from its consultant, Wendy Leach, within the 90-day contract period, IDOC’s policy is

“not even close” to final and could take a year or more to finalize. (Ex. C, 8/12/2020 Moss Group

Dep. Tr. at 176:19-21, 177:7–180:5.)


                                                  6
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 7 of 19 Page ID #2668




        Other IDOC deponents confirmed that Plaintiffs continue to be denied medically necessary

social transition. Ms. Tangenise Porter, Chief of Women and Family Services and a member of

the Committee, testified that, not only was she asked to weigh in on transgender prisoners’ transfer

requests without any guidance from IDOC, she was unsure if any criteria existed—at all—to

determine when and under what conditions transfer requests should be granted. (Ex. D, 6/26/2020

Porter Dep. Tr. at 74:8–75:15, 85:15–22, 90:3–13.) She also confirmed that, since she joined IDOC

in February 2020, no transgender female prisoners were transferred from a male facility to a female

facility, even though prisoners were regularly transferred between facilities. (Id. at 90:23–91:2,

160:22–161:10.) Ms. Glenda Wortley, the designee for the Transfer Coordinator—whose office is

“responsible for the movement and placement of all offenders throughout [IDOC]” (Ex. E,

6/22/2020 Stephens Dep. Tr. at 9:10–11)—testified that she could not recall any changes made to

the Committee’s process for evaluating transfer requests and could not point to a single transgender

prisoner whom IDOC has transferred to a facility that matches their gender identity since

December 2019. (Ex. F, 7/27/2020 Wortley Dep. Tr. at 116:20–117:12 (“I don’t believe we’ve

moved any offenders either male to female or female to male since December….”).)

        Similarly, Mr. Nottingham testified that he is only aware of two transgender women whom

IDOC transferred to women’s facilities, both of whom were transferred only after filing lawsuits

against IDOC. (Ex. G, 6/30/2020 Nottingham Dep. Tr. at 133:8–134:9.)1 Mr. Nottingham also

testified that IDOC currently operates under the exact same policy for cross-gender searches as it

did prior to the Preliminary Injunction:

        Q.      The memo also provides that “Searches should be completed in accordance with
                facility policy based upon the gender of the facility (male facility equals male
                offender). Unless given other direction.” So --

1
  The record shows that both of these transfers—of Ms. Monroe and Ms. Hampton—occurred well before
the Court’s first preliminary injunction order. See Dkt. 158, 8/1/2019 Prelim. Inj. Hr’g Tr., at 403:9–23.

                                                    7
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 8 of 19 Page ID #2669




       A.      Correct.
       Q.      -- a transgender woman housed in a men’s facility can be searched by a male
               guard without triggering the cross-gender search protections; correct?
       A.      Correct.
       Q.      And this is the current practice and policy that’s in effect; correct?
       A.      Correct.
       Q       How long has this been IDOC’s policy?
       A       I think for quite some time.

(Id. at 187:4–20; see also id. 178:22–179:6 (“The policy still stands.”).) In fact, Mr. Nottingham

confirmed there are only two avenues for a transgender woman to avoid routine cross-gender

searches, and both require Committee approval: (1) transfer to a women’s facility; or (2) “voice

the[ir] concerns for the [C]ommittee to determine that unclothed searches would be performed by

sex of a different gender of the facility.” (Id. at 197:12–19; id. at 137:11–14.) And Mr. Nottingham

is not aware of the Committee ever making a determination that an unclothed search would be

performed by a different gender than that of the facility. (Id. at 197:20–198:5.) Instead, transgender

women assigned to male facilities are still to this day routinely searched by male officers. (Id. at

188:9–12.)

       C.      IDOC continues to operate under the same policies in place prior to the
               Court’s Preliminary Injunction.

       Defendants readily admit they failed to implement any new or revised policies for the care

and treatment of transgender prisoners. The Court ordered Defendants to develop new policies:

       (i)     To ensure that decisions about treatment for gender dysphoria are made by medical
               professionals;

       (ii)    Which allow transgender inmates access to clinicians who meet the competency
               requirements stated in the WPATH Standards of Care to treat gender dysphoria;
               and



                                                  8
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 9 of 19 Page ID #2670




        (iii)   To allow transgender inmates medically necessary social transition, including
                individualized placement determinations, avoidance of cross-gender strip searches,
                and access to gender-affirming clothing and grooming items.

Dkt. 212, Order at 1, ¶ 1; id. at 2, ¶¶ 1, 3.

        Despite having nine months to institute these policies, Defendants’ progress is slim to

none. They are not even close to finalizing drafts of these policies, much less implementing them.

Dr. Hinton—a named Defendant who certified to the Court that he reviewed the Preliminary

Injunction hearing transcript and Order—testified that the current Administrative Directive in

place regarding the treatment of transgender prisoners became effective on July 1, 2019.

(6/25/2020 Hinton Dep. Tr. at 49:22–50:14.) This fact was confirmed during the parties’ July 2,

2020 meet and confer. See Dkt. 222, Pls.’ Mot. to Compel at 8. And IDOC has not implemented

any new policies regarding social transition and clinician competency under the WPATH

standards. (6/25/2020 Hinton Dep. Tr. at 62:8–14, 55:17–56:1; 8/12/2020 Moss Group Dep. Tr. at

176:21, 177:7–180:5.)

II.     IDOC’S COMPLETE FAILURE TO CHANGE ITS POLICIES TO COMPLY
        WITH THIS COURT’S ORDER DEMANDS OUTSIDE OVERSIGHT

        The Court noted in its preliminary injunction opinion that “there is no doubt that Plaintiffs

face irreparable harms,” including “serious mental health issues” due to the denial and delay of

proper medical treatment for gender dysphoria. Dkt. 186, Opinion at 35–36. Yet, in the months

since that Order, little has changed. Inexperienced and unqualified people continue to make

medical decisions, “creating arbitrary barriers to the medical care necessary for prisoners who

desperately require treatment.” (See Ex. H, Ettner Decl. ¶ 4.) The situation Plaintiffs face is dire,

and though given ample opportunity to do so, Defendants have completely failed to comply with

the Court’s Order or satisfy their responsibilities under the Constitution. The time for them to




                                                 9
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 10 of 19 Page ID #2671




 demonstrate their willingness and ability to comply has passed, and urgent action must now be

 taken in the form of the appointment of an independent monitor.

         Plaintiffs’ counsel have repeatedly shown flexibility to Defendants to meet their

 obligations under the unusual circumstances of the COVID-19 pandemic. But, one life-threatening

 crisis does not trump another, and the Eighth Amendment guarantees adequate medical care for

 all prisoners. Despite Defendants’ unwillingness to take this case seriously, their refusal to provide

 proper treatment for transgender prisoners in their custody is an unequivocal life-threatening crisis.

 Two named Plaintiffs are currently facing an imminent threat of self-harm and contemplating

 suicide, because of the inadequacies in the medical care they are receiving. (Ettner Decl. ¶¶ 10,

 15.) Regardless of COVID-19, Defendants knew about their obligations under the Preliminary

 Injunction Order since December 19, 2019, three months before Illinois lockdowns began. There

 is no excuse for their inability, or flat out refusal, to comply with the Court’s Order.

         Indeed, IDOC’s own employees and consultants agree they would benefit from external

 assistance. (See, e.g., 6/26/2020 Porter Dep. Tr. at 157:5–8 (“Q: And wouldn’t it be helpful to have

 some additional guidance from someone who has specialized knowledge in the treatment of

 transgender individuals? A: Yes.”); Ex. I, 6/24/2020 Eilers Dep. Tr. at 95:16–20 (“Q: I think you

 agreed with me, Chief, that the transgender prisoners would benefit from additional help outside

 of IDOC; is that right? A: Yes.”); 6/30/2020 Nottingham Dep. Tr. at 258:21–259:12; Ex. J,

 8/17/2020 Reister Dep. Tr. at 51:22–52:6.)2 Even Dr. Anderson—IDOC’s retained consultant—

 admitted that: (1) there are no concrete plans to keep her engaged on implementing her




 2
    The exhibit is a rough transcript. As of the date of this filing, Plaintiffs have not received the final
 deposition transcript. Plaintiffs will file the final version of the transcript with the Court once they receive
 it.

                                                       10
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 11 of 19 Page ID #2672




 suggestions; and (2) outside monitoring of IDOC’s implementation would clearly benefit both

 IDOC and the transgender prisoners. (See Ex. K, 7/29/2020 Anderson Dep. Tr. at 155:6–22.)

        Yet these pleas and instructions fall upon deaf ears. For example, despite The Moss

 Group’s recommendation in mid-2019 that IDOC “immediately review current practice in

 addressing the transgender population” at Logan Correctional Center, Ms. Leach was “not aware”

 of anything IDOC had done to address the problems identified by The Moss Group at that time

 and could not say that IDOC had actually done anything at all. (Ex. L, 8/12/2020 Moss Group Dep.

 Ex. 2, at 12; 8/12/2020 Moss Group Dep. Tr. at 127:11–14, 128:2–3.) Ms. Leach also testified that

 on June 4, 2020, she sent IDOC a proposal to continue and complete her work to help IDOC

 finalize and implement a new policy, including by training IDOC staff. But, at her deposition on

 August 12, 2020, IDOC had not agreed to continue The Moss Group’s work. (Id. at 191:16–

 192:11.)

        A.      The Court has equitable powers to appoint an independent monitor to ensure
                compliance with this Court’s Orders.

        Plaintiffs move this Court to appoint an independent monitor as an exercise of its inherent

 power to do so. The longstanding inherent power of courts to appoint monitors is broader than the

 express authority in Federal Rule of Civil Procedure 53 (authorizing the appointment of

 “masters”). See, e.g., Ruiz v. Estelle, 679 F.2d 1115, 1161 (5th Cir. 1982) (“[R]ule 53 does not

 terminate or modify the district court’s inherent equitable power to appoint a person, whatever be

 his title, to assist it in administering a remedy.”), amended in part, vacated in part, 688 F.2d 266

 (5th Cir. 1982).

        Courts have long recognized and exercised their inherent power to appoint agents, experts,

 and monitors. See In re Peterson, 253 U.S. 300, 312–13 (1920) (“Courts have . . . inherent power

 . . . to appoint persons unconnected with the court to aid judges in the performance of specific


                                                 11
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 12 of 19 Page ID #2673




 judicial duties” including “special masters, auditors, examiners, and commissioners.”); Powell v.

 Ward, 487 F. Supp. 917, 935 (S.D.N.Y. 1980) (recognizing that “Courts have inherent authority

 to appoint nonjudicial officers to aid in carrying out their judicial functions” in addition to the

 statutory authority in Rule 53); Michaelian v. Lawsuit Fin., Inc., No. 17-13321, 2018 WL 5603622,

 at *1 (E.D. Mich. Oct. 30, 2018) (same). This includes the power to appoint an independent

 monitor to oversee compliance with court-ordered relief. See, e.g., Epic Sys. Corp. v. Tata

 Consultancy Servs. Ltd., No. 14-cv-748-wmc, 2016 WL 1696912, at *2 (W.D. Wis. Apr. 27, 2016)

 (“The court agrees with plaintiff that a monitor is necessary to ensure compliance with the court’s

 injunction.”).

        Alternatively, Rule 53(a)(1)(C) allows the Court to appoint a master to “address pretrial

 and posttrial matters that cannot be effectively and timely addressed by an available district judge

 or magistrate judge of the district.” FED. R. CIV. P. 53(a)(1)(C). See Lightfoot v. Walker, 486 F.

 Supp. 504, 528 (S.D. Ill. 1980) (master was “empowered to monitor compliance with and

 implementation of the relief ordered” regarding unconstitutional prison conditions and to “advise

 and assist the Court to the fullest extent possible”), aff’d, 826 F.2d 516, 517–18 (7th Cir. 1987).

 See also H.B. by Bartolini v. Abbott Labs., Inc., No. 13-CV-326-NJS-SCW, 2017 WL 2868424, at

 *2 (S.D. Ill. July 5, 2017) (appointing a special master, discussing the authority for the duties of a

 special master—including the advisory committee’s notes to Rule 53—and enumerating duties

 that included “[d]irect, supervise, monitor, and report upon implementation and compliance with

 the Court’s Orders, and make findings and recommendations on remedial action if required” and

 “[m]onitor compliance with structural injunctions, as may become necessary.”).

        In addition to Southern District of Illinois court in Lightfoot, many other courts have

 appointed monitors to oversee correctional facilities’ compliance with court orders. For example,



                                                  12
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 13 of 19 Page ID #2674




 in Newman v. Alabama, the Fifth Circuit endorsed the used of monitors “with full authority to

 observe, and to report [their] observations to the Court” in order “to ensure compliance with its

 remedial decree.” 559 F.2d 283, 290 (5th Cir. 1977), judgment rev'd in part on other grounds sub

 nom. Alabama v. Pugh, 438 U.S. 781, 98 S. Ct. 3057, 57 L. Ed. 2d 1114 (1978). Similarly,

 Kendrick v. Bland, 740 F.2d 432 (6th Cir. 1984), the Sixth Circuit explained that:

         [A]n order enjoining a continuation of the practices, policies or conditions adjudged
         as constitutionally infirm whereby the state authority is charged with the
         responsibility of developing a program to safeguard against abridgement of
         constitutional rights in the future…may be attended by the appointment of a
         monitor with authority to observe defendants’ conduct and thereby permit the
         federal court to oversee compliance with its continuing order.

 Id. at 438.

         Recently, an Alabama court appointed an independent monitor to assist the court in

 bringing a prison system into compliance with the mandates of the Constitution. See Braggs v.

 Dunn, 383 F. Supp. 3d 1218, 1281 (M.D. Ala. 2019). Over defendant’s objection, the court held

 that “[n]oncompliance with remedial requirements supports the need for court monitoring. This

 makes sense: The more someone fails to do something he agreed to do, the bigger the need to

 supervise whether he does it in the future.” Id. The court found that the Alabama Department of

 Correction’s failure to “adequately monitor” its own compliance was a particularly compelling

 justification for an external monitor, as was its lack of internal resources. Id. at 1280–81.

         An independent monitor is equally justified here: IDOC continues to fail to fulfill its

 promises to the Court and responsibilities to the Plaintiffs. The monitor should work with IDOC

 to develop a detailed plan and strict timeline for revising IDOC’s policies and practices for the

 medical treatment of prisoners with gender dysphoria. These include: (1) replacing the Committee

 with qualified medical and mental health professionals; (2) providing gender-affirming clothing

 and grooming items at all facilities; (3) retraining medical and mental health professionals to


                                                  13
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 14 of 19 Page ID #2675




 ensure their competence to evaluate and treat prisoners with gender dysphoria, including through

 prescribing and monitoring hormone therapy treatment and contracting with outside specialty

 medical providers, as necessary; (4) establishing policies regarding searches of transgender

 prisoners and staff retraining to put an end to IDOC’s policy of having guards conduct cross-gender

 searches of transgender prisoners; and (5) retraining of staff to stop misgendering and otherwise

 refusing to recognize the gender of transgender prisoners. The external monitor would report to

 the Court on IDOC’s compliance with the plans and timelines.

        B.      The class members are suffering life-or-death conditions.

        This Court has already recognized the unacceptable harm to Plaintiffs that Defendants

 cause by denying them adequate healthcare for gender dysphoria. Indeed—nine months after the

 Court first ordered reforms—the situation has not improved.

        For example, Ms. Kuykendall continues to suffer the same harms raised during the

 preliminary injunction hearing. After hearing from Ms. Kuykendall, the Court found that being

 “strip-searched by male officers and in the presence of other males [] makes her feel humiliated

 and violated.” See Order at 26. Nonetheless, Ms. Kuykendall was needlessly strip-searched by men

 two times in one day. (Ex. M, 6/30/2020 Nottingham Dep. Ex. 3.) When asked during his

 deposition about Ms. Kuykendall’s January 2020 grievance related to these strip searches, Mr.

 Nottingham confirmed that these searches were consistent with IDOC’s current policy. (6/30/2020

 Nottingham Dep. Tr. at 200:17–206:23) Without this Court’s intervention, IDOC will continue to

 humiliate Ms. Kuykendall, leading to further depression and despair. See Order at 35–36

 (describing Ms. Kuykendall as “slipping into a deeper depression” and “struggling with constant

 thoughts of self-harm” because of IDOC’s treatment of her).

        For other prisoners, the situation has gotten even worse. With no end to the suffering in

 sight, at least two of the named Plaintiffs are currently facing an imminent threat of self-harm and

                                                 14
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 15 of 19 Page ID #2676




 contemplating suicide.3 (Ettner Decl. at ¶¶ 10, 15.)) Defendants continue to deny Ms. Monroe

 meaningful social transition by isolating her from other prisoners. (Id. ¶¶ 7–10.) As a result, her

 psychiatric condition is extremely serious, and will remain so unless IDOC is forced to act. (Id. ¶

 10.) Similarly, Ms. Reed is now also experiencing suicidal ideation because of the continued denial

 of the care she needs, including social transition and surgery.4

            The Court can reasonably infer that these three named Plaintiffs are not alone in their

 desperation and suffering. With a class of over 100 transgender prisoners, none of whom are

 receiving adequate medical treatment, it is a near certainty that many others are experiencing the

 same plight. For example, IDOC’s witnesses confirm that it continues to (1) deny the class

 members of gender-affirming clothing and grooming items, (2) subject them to cross-gender

 searches, and (3) withhold access to gender-affirming surgery. (See, e.g., 6/25/2020 Hinton Dep.

 Tr. at 62:8–14, 55:17–56:1; 6/30/2020 Nottingham Dep. Tr. at 206:7–22.) These sub-standard

 medical practices subject Plaintiffs to unacceptable harm.

           C.      Appointment of a monitor is the narrowest relief necessary to remedy Defendants’
                   unconstitutional practices.

           After nine months of Defendants’ “compliance with its remedial responsibilities [being]

 consistently incomplete and inadequate,” they leave this Court no option but to appoint an

 independent monitor. See Benjamin v. Fraser, 343 F.3d 35, 49 (2d Cir. 2003), overruled on other

 grounds by Caiozzo v. Koreman, 581 F.3d 63 (2d Cir. 2009). Ample evidence supports the

 appointment of an independent monitor at this stage in the case and establishes that this relief is

 now the narrowest and least intrusive relief the Court can enter to finally end Defendants’



 3
   Undersigned counsel immediately informed counsel for Defendants about these Plaintiffs’ imminent
 threats of self-harm and suicide, but thus far, no action by IDOC is evident.
 4
     Plaintiffs’ counsel shared this information with Defendant’s counsel by email on July 15, 2020.

                                                       15
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 16 of 19 Page ID #2677




 violations of Plaintiffs’ constitutional rights. Although probably unnecessary, the Court would be

 on the firmest ground if its order—should it grant Plaintiffs’ motion—included findings sufficient

 to show satisfaction of the needs-narrowness-intrusiveness requirements of the PLRA, codified at

 18 U.S.C. § 3626(f).5 The PLRA specifically requires the Court to make such findings in order to

 appoint a Rule 53 special master. Id.6

                                            CONCLUSION

         There is no shortage of evidence warranting the appointment of an independent monitor.

 Ultimately, the necessary and narrowly tailored relief that Plaintiffs seek is the only apparent way

 to end Defendants’ unconstitutional conduct and ensure compliance with the Court’s Order.

 Plaintiffs respectfully request the Court grant their motion in its entirety.




 5
  Should the Court grant Plaintiffs’ request for appointment of a monitor, undersigned counsel could submit
 such proposed findings.
 6
  Some courts have questioned whether the PLRA requires an order appointing a monitor to include findings
 that it complied with the needs-narrowness-intrusiveness requirements. Compare Carruthers v. Jenne, 209
 F. Supp. 2d 1294, 1300 (S.D. Fla. 2002) (determining that the appointment of a monitor is not an order for
 “prospective relief” subject to the PLRA’s needs-narrowness-intrusiveness requirement because
 “monitoring is not an ‘ultimate remedy’ and only aids the prisoners in obtaining relief”) with Benjamin,
 343 F.3d at 49 (declining to answer the question given that the monitoring satisfied the needs-narrowness-
 intrusiveness) and Braggs, 383 F. Supp. 3d at 1282–83 (same).

                                                    16
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 17 of 19 Page ID #2678




  Dated: August 21, 2020                   By: /s/ John A. Knight
                                           John A. Knight
                                           Camille E. Bennett
                                           Ghirlandi Guidetti
                                           Carolyn M. Wald
                                           ROGER BALDWIN FOUNDATION OF
                                           ACLU, INC.
                                           150 North Michigan Avenue, Suite 600
                                           Chicago, IL 60601
                                           Telephone: (312) 201-9740
                                           Facsimile: (312) 288-5225
                                           jknight@ACLU-il.org
                                           cbennett@ACLU-il.org
                                           gguidetti@ACLU-il.org
                                           cwald@ACLU-il.org

                                           Catherine L. Fitzpatrick
                                           Jordan M. Heinz
                                           Sydney L. Schneider
                                           Austin B. Stephenson
                                           Amelia H. Bailey
                                           Sam G. Rose
                                           KIRKLAND &ELLIS LLP
                                           300 North LaSalle Street
                                           Chicago, IL 60654
                                           Telephone: (312) 862-2000
                                           Facsimile: (312) 862-2200
                                           catherine.fitzpatrick@kirkland.com
                                           jordan.heinz@kirkland.com
                                           sydney.schneider@kirkland.com
                                           austin.stephenson@kirkland.com
                                           amelia.bailey@kirkland.com
                                           sam.rose@kirkland.com

                                           Brent P. Ray
                                           KING &SPALDING LLP
                                           353 North Clark Street
                                           Chicago, IL 60654
                                           Telephone: (312) 995-6333
                                           Facsimile: (312) 995-6330
                                           bray@kslaw.com

                                           Abby L. Parsons
                                           KING & SPAULDING LLP
                                           1100 Louisiana Street, Suite 4000
                                           Houston, TX 77002


                                      17
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 18 of 19 Page ID #2679




                                           Telephone: (713) 751-3294
                                           aparsons@kslaw.com

                                           Thomas E. Kennedy III
                                           Sarah Jane Hunt
                                           KENNEDY HUNT P.C.
                                           906 Olive Street, Suite 200
                                           Saint Louis, MO 63101
                                           Telephone: (314) 872-9041
                                           tkennedy@KennedyHuntLaw.com
                                           sarahjane@KennedyHuntLaw.com




                                      18
Case 3:18-cv-00156-NJR Document 225 Filed 08/21/20 Page 19 of 19 Page ID #2680




                                 CERTIFICATE OF SERVICE


        I certify that on August 21, 2020, I electronically filed the foregoing document and any

 attachments with the Clerk of this Court by using the CM/ECF system, which will accomplish

 service through the Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                              /s/ John A. Knight
                                              John A. Knight
